Plaintiff, employed by defendant Kalamazoo Stove Company, on August 6, 1936, suffered an injury arising out of and in the course of his employment. By agreement, compensation was paid plaintiff for total disability to December 15, 1936, when he went back to work at light work, and December 18, 1936, signed a final settlement receipt in which it was stated he had fully recovered. This final settlement receipt was presented to and approved by the department of labor and industry, and compensation stopped. November 23, 1937, plaintiff filed a *Page 612 
petition pursuant to 2 Comp. Laws 1929, § 8453 (Stat. Ann. § 17.188), providing for review of weekly payments at the request of the employee, asking for an award of compensation based on total disability. The department took testimony and found plaintiff was totally disabled and awarded him compensation at the rate of $6.40 a week during the period of partial disability from December 15, 1936, to June 15, 1937, and compensation at the rate of 80 cents a week during the period of partial disability from June 15, 1937, to November 13, 1937, and compensation at the rate of $18 a week during the period of total disability from November 13, 1937, and continuing until further order of the department. Defendants bring certiorari to review the order of the department of labor and industry.
Defendants contend the department had no jurisdiction to make the order complained of; that it may not reopen the award based upon approval of the final settlement receipt signed by plaintiff for the reason that he has not shown any change in condition; that the doctrine of res judicata applies to the award of the department. Appellee contends the approval of the final settlement receipt was an adjudication that on December 18, 1936, plaintiff had fully recovered; that plaintiff is not estopped from showing he was totally disabled at the time of his application for review of payments, and not estopped from showing what his real condition was at the time of the signing of the final settlement receipt; that plaintiff has sustained the burden of proof showing a change of condition; and that the final settlement receipt was signed, not because his physical condition had improved, but in an attempt at rehabilitation, and that it was not necessary for him to show a change in physical condition for the worse since the execution of the final settlement receipt in order to recover compensation. *Page 613 
There is no doubt the department of labor and industry at the time it approved the final settlement receipt, if it adjudicated anything, adjudicated that at that time plaintiff had fully recovered from his injuries. Otherwise, it had no right to stop compensation. It is the adjudication of the department, and not plaintiff's testimony, which controls. Plaintiff claimed at the time he filed the petition to review payments he was totally disabled. Testimony was taken before the department of labor and industry and it so adjudicated. This is an adjudication of such a change of physical condition as is contemplated by the statute and fully sustains the award of the department.
The real fact is that plaintiff, at the time he filed the settlement receipt, had not fully recovered from disability on account of his injury. He went back to work at different and lighter work than that at which he had been employed in an attempt to rehabilitate himself — to be self-supporting. He was paid approximately $21.60 a week instead of $31.20 a week.
Settlement receipts have been frequently before the court in cases where similar questions were involved. Hood v. WyandotteOil  Fat Co., 272 Mich. 190; MacDonald v. Great Lakes SteelCorp., 274 Mich. 701; Smith v. Pontiac Motor Car Co.,277 Mich. 652; Markey v. S. S. Peter  Paul's Parish, 281 Mich. 292;  DeTroyer v. Ernst Kern Co., 282 Mich. 689.
Under the rule of these cases, the award of the department was warranted, and is affirmed, with costs.
BUTZEL, C.J., and SHARPE, NORTH, and McALLISTER, JJ., concurred with POTTER, J.